UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 29, 2011 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ No R As of November 26, 2011, 41,984,911 common shares were outstanding. PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) October 29, 2011 October 30, 2010 January 29, 2011 Assets Current assets Cash and cash equivalents $ $ $ Receivables Inventories Prepaid expenses and other current assets Total current assets Other assets Goodwill and intangible assets, net Property and equipment Allowance for depreciation ) ) ) Net property and equipment Total assets $ $ $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ $ Trade accounts payable Other accrued expenses Total current liabilities Other liabilities Long-term debt Deferred rent Other liabilities Total other liabilities Equity Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Brown Shoe Company, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See notes to condensed consolidated financial statements. BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands, except per share amounts) October 29, October 30, October 29, October 30, Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Restructuring and other special charges, net Operating earnings Interest expense ) Loss on early extinguishment of debt – – ) – Interest income 98 46 Earnings before income taxes from continuing operations Income tax provision ) Net earnings from continuing operations Discontinued operations: Earnings from operations of subsidiary, net of tax of $595 and $1,285, respectively – – Gain on sale of subsidiary, net of tax of $6,196 – – Net earnings from discontinued operations – – Net earnings Net loss attributable to noncontrolling interests ) Net earnings attributable to Brown Shoe Company, Inc. $ Basic earnings per common share: From continuing operations $ From discontinued operations – – Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share: From continuing operations $ From discontinued operations – – Diluted earnings per common share attributableto Brown Shoe Company, Inc. shareholders $ Dividends per common share $ See notes to condensed consolidated financial statements. BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended ($ thousands) October 29, October 30, Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by (used for) operatingactivities: Depreciation Amortization of capitalized software Amortization of intangibles Amortization of debt issuance costs Loss on early extinguishment of debt – Share-based compensation expense Tax deficiency related to share-based plans Loss on disposal of facilities and equipment Impairment charges for facilities and equipment Deferred rent ) ) Provision for doubtful accounts Gain on sale of subsidiary, net ) – Changes in operating assets and liabilities, net of acquired and discontinued operations: Receivables ) ) Inventories ) ) Prepaid expenses and other current and noncurrent assets Trade accounts payable ) Accrued expenses and other liabilities ) Other, net ) ) Net cash provided by (used for) operating activities ) Investing Activities Purchases of property and equipment ) ) Capitalized software ) ) Acquisition cost ) – Cash recognized on initial consolidation – Net proceeds from sale of subsidiary – Net cash used for investing activities ) ) Financing Activities Borrowings under revolving credit agreement Repayments under revolving credit agreement ) ) Proceeds from issuance of 2019 Senior Notes – Redemption of 2012 Senior Notes ) – Dividends paid ) ) Debt issuance costs ) – Acquisition of treasury stock ) – Proceeds from stock options exercised Tax deficiency related to share-based plans ) ) Contributions by noncontrolling interests – Acquisition of noncontrolling interests – ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash and cash equivalents 30 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the United States Securities and Exchange Commission (“SEC”) and reflect all adjustments and accruals of a normal recurring nature, which management believes are necessary to present fairly the financial position, results of operations and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned and majority-owned subsidiaries, after the elimination of intercompany accounts and transactions. The Company’s business is seasonal in nature due to consumer spending patterns, with higher back-to-school and Christmas and Easter holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of the Company’s earnings for the year. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts in the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net earnings attributable to Brown Shoe Company, Inc. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended January 29, 2011. Note 2 Impact of New and Prospective Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance that provides amendments to FASB Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, and requires more extensive disclosures about (a) transfers in and out of Levels 1 and 2, (b) activity in Level 3 fair value measurements, (c) different classes of assets and liabilities measured at fair value, and (d)the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. The guidance is effective for interim or annual reporting periods beginning after December 15, 2009, except for certain disclosures applicable to Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Accordingly, the Company adopted the guidance, except for certain disclosures applicable to Level 3 fair value measurements, at the beginning of 2010, and adopted the guidance applicable to Level 3 fair value measurements at the beginning of 2011. In December 2010, the FASB issued Emerging Issues Task Force Issue No. 10-G, Disclosure of Supplementary Pro Forma Information for Business Combinations, requiring entities that have entered into a material business combination or a series of immaterial business combinations that are material in the aggregate to present pro forma disclosures required under ASC 805, Business Combinations, as if the business combination occurred at the beginning of the prior annual period when preparing pro forma financial information for both the current and prior annual periods. Additional disclosures describing the nature and amount of material, nonrecurring pro forma adjustments are also required. The guidance is effective for business combinations consummated on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Accordingly, the Company adopted the guidance at the beginning of 2011. See Note 3 to the condensed consolidated financial statements for additional information. In June2011, the FASB issued Accounting Standards Update No. 2011-05, Comprehensive Income (ASC Topic 220) Presentation of Comprehensive Income, (“ASU 2011-05”) which amends current comprehensive income guidance. This accounting update eliminates the option to present the components of other comprehensive income as part of the statement of shareholders’ equity. Instead, the Company must report comprehensive income in either a single continuous statement of comprehensive income that contains two sections, net income and other comprehensive income, or in two separate but consecutive statements. ASU 2011-05 will be effective for public companies during the interim and annual periods beginning after December 15, 2011 with early adoption permitted. The Company plans on adopting the guidance for the first quarter of 2012. The adoption of ASU 2011-05 will not have an impact on the Company’s condensed consolidated balance sheets, results of operations or cash flows as it only requires a change in the format of the current presentation. In September2011, the FASB issued Accounting Standards Update No. 2011-08, Intangibles-Goodwill and Other (ASC Topic 350) Testing Goodwill for Impairment, (“ASU 2011-08”) which amends current goodwill impairment testing guidance. This accounting update will allow companies the option to first assess qualitative factors to determine whether it is more likely than not (a likelihood of more than 50%) that the fair value of a reporting unit is less than its carrying amount. If, after considering the totality of events and circumstances, an entity determines it is more likely than not that the fair value of a reporting unit is more than its carrying amount, performing the two-step impairment test is unnecessary. ASU 2011-08 will be effective for public companies during the interim and annual periods beginning after December 15, 2011 with early adoption permitted. The Company plans on adopting the guidance for the first quarter of 2012. The adoption of ASU 2011-08 is not expected to have an impact on the Company’s condensed consolidated balance sheets, results of operations or cash flows. Note 3 Acquisitions and Divestitures American Sporting Goods Corporation On February 17, 2011, the Company entered into a Stock Purchase Agreement with American Sporting Goods Corporation (“ASG”) and ASG’s stockholders, pursuant to which a subsidiary of the Company acquired all of the outstanding capital stock of ASG (the “ASG Stock”) from the ASG stockholders on that date. The aggregate purchase price for the ASG Stock was $156.6 million in cash, including debt assumed by the Company of $11.6 million. The Stock Purchase Agreement also contained a provision to pay a $2.0 million cash earn-out contingent upon ASG’s achievement of certain financial targets. Based on current projections, the Company does not believe that any contingent payments are likely to be payable. The operating results of ASG have been included in the Company’s financial statements since February 17, 2011 and are consolidated within the Wholesale Operations segment. ASG is a designer, manufacturer and marketer of a broad range of athletic footwear with a strong presence in walking, fitness and basketball. It was founded in 1983 and is headquartered in Aliso Viejo, California. The acquisition added performance and lifestyle athletic and outdoor footwear brands to the Company’s portfolio, including Avia, rykä, Nevados and Yukon, and complements the Company’s existing fitness and comfort offerings. Effective February 17, 2011, the Company and certain of its subsidiaries exercised the $150.0 million designated event accordion feature under the Company’s Credit Agreement to fund the majority of the purchase price for ASG, increasing the aggregate amount available under the Credit Agreement from $380.0 million to $530.0 million. The Credit Agreement continues to provide for access to an additional $150.0 million of optional availability pursuant to a separate accordion feature, subject to satisfaction of certain conditions and the willingness of existing or new lenders to assume the increase. See Note 11 to the condensed consolidated financial statements for additional information about the Company’s Credit Agreement. The Company incurred acquisition and integration costs of $1.1 million ($0.8 million on an after-tax basis, or $0.02 per diluted share) during the third quarter of 2011, $3.5 million ($2.9 million on an after-tax basis, or $0.08 per diluted share) during the thirty-nine weeks ended October 29, 2011 and $1.1 million ($0.7 million on an after-tax basis, or $0.02 per diluted share) during 2010. All costs are recorded as a component of restructuring and other special charges, net. In addition, during the thirty-nine weeks ended October 29, 2011, the Wholesale Operations segment included an increase in cost of goods sold related to the impact of the inventory fair value adjustment in connection with the acquisition of ASG of $3.9 million ($2.3 million on an after-tax basis, or $0.05 per diluted share). See additional information related to acquisition and integration costs in Note 6 to the condensed consolidated financial statements. The total consideration paid by the Company in connection with the acquisition of ASG was $156.6 million. The cost to acquire ASG has been allocated to the assets acquired and liabilities assumed according to estimated fair values. The allocation has resulted in acquired goodwill of $61.2 million and intangible assets related to trade names, licensing agreements and customer relationships of $46.7 million. The goodwill and intangible assets have been allocated to the Wholesale Operations segment. The Company has allocated the purchase price of ASG according to its estimate of the fair value of the assets and liabilities as of the acquisition date, February 17, 2011, as follows: ($ millions) As of February 17, 2011 Cash and cash equivalents $ Receivables Inventories Deferred income taxes Prepaid expense and other current assets Total current assets Other assets Goodwill Intangible assets Property and equipment Total assets $ Trade accounts payable $ Other accrued expenses Total current liabilities Deferred income taxes Total liabilities $ Net assets $ The Company’s purchase price allocation contains uncertainties because it requires management to make assumptions and to apply judgment to estimate the fair value of acquired assets and liabilities. A single estimate of fair value results from a complex series of judgments about future events and uncertainties and relies heavily on estimates and assumptions. The judgments the Company used in estimating the fair values assigned to each class of acquired assets and assumed liabilities could materially affect the results of its operations. Management estimates the fair value of assets and liabilities based upon quoted market prices, the carrying value of the acquired assets and widely accepted valuation techniques, including discounted cash flows. Unanticipated events or circumstances may occur which could affect the accuracy of the Company’s fair value estimates, including assumptions regarding industry economic factors and business strategies. The Company has estimated the fair value of acquired receivables to be $21.1million with a gross contractual amount of $22.1million. The Company does not expect to collect $1.0million of the acquired receivables. The Company has also estimated the fair value of inventories based on the estimated selling price of the work-in-process and finished goods acquired at the closing date less the sum of the costs to complete the work-in-process, the costs of disposal and a reasonable profit allowance for our post acquisition selling efforts and current replacement cost for raw materials acquired at the closing date. In estimating the fair values for intangible assets other than goodwill, the Company relied in part upon a report of a third-party valuation specialist. With respect to other acquired assets and liabilities, the Company used all available information to make its best estimate of fair values at the business combination date. The Company’s allocation of purchase price was considered complete as of July 30, 2011. Goodwill and intangible assets reflected above were determined to meet the criterion for recognition apart from tangible assets acquired and liabilities assumed. The goodwill recognized is primarily attributable to synergies and an assembled workforce and is not deductible for tax purposes. The following table illustrates the unaudited pro forma effect on operating results as if the acquisition had been completed as of the beginning of 2010: Thirteen Weeks Ended Thirty-nine Weeks Ended (in thousands, except per share amounts) October 29, October 30, October 29, October 30, 0 Net sales $ Net earnings attributable to Brown Shoe Company, Inc. Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders Diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders For purposes of the pro forma disclosures above, the primary adjustments for 2010 include: i) a non-cash cost of goods sold impact reflecting the sell-through of higher cost product due to a fair value adjustment to acquired inventory of $4.2 million ($3.2 million in the first quarter of 2010 and $1.0 million in the second quarter); ii) amortization of acquired intangibles of $1.5 million ($0.5million in each of the first, second and third quarters); and iii) additional interest expense of $4.5 million ($1.5 million in each of the first, second and third quarters) assuming borrowings at the beginning of 2010 of $156.6million at 3.5% interest under our Credit Agreement to fund the acquisition. The primary adjustments for 2011 include: i) the elimination of non-cash cost of goods sold impact related to the inventory fair value adjustment of $4.2 million ($2.7 million in the first quarter of 2011 and $1.5 million in the second quarter); and ii) the elimination of $1.6 million of expenses related to the acquisition incurred during the first quarter of 2011. The above unaudited pro forma financial information is presented for informational purposes only and does not purport to represent what the Company’s results of operations would have been had the Company completed the acquisition on the date assumed, nor is it necessarily indicative of the results of operations that may be expected in future periods. During the period from the acquisition date of February 17, 2011 through October 29, 2011, the Company’s condensed consolidated statement of earnings included net sales from ASG of $107.9 million (net of intercompany eliminations) and immaterial net earnings, which included an increase in cost of goods sold related to the impact of the inventory fair value adjustment in connection with the acquisition of ASG of $3.9 million ($2.3` million on an after-tax basis, or $0.05 per diluted share). The Basketball Marketing Company, Inc. (“TBMC”) On October 25, 2011, the Company sold TBMC to Galaxy International for $55.4 million in cash. TBMC markets and sells footwear bearing the AND 1 brand name and was acquired in the Company’s February 17, 2011 acquisition of ASG. TBMC was included in the Wholesale Operations segment of the Company. In conjunction with the sale, the Company recorded a gain of $21.6 million ($15.4 million on an after-tax basis, or $0.37 per share), wrote-off $21.6 million of goodwill and $8.0 million of intangible assets and other net assets of $4.2 million, which are reflected on the condensed consolidated statement of earnings as a component of discontinued operations. The Company utilized the proceeds from the sale to reduce borrowings under the revolving credit agreement. TBMC was sold on October 25, 2011. Accordingly, the results of TBMC are reflected in the condensed consolidated statement of earnings as discontinued operations. Earnings from the discontinued operations of TBMC for the third quarter of 2011 included $6.5 million of net sales and $1.3 million of earnings before income taxes. Earnings from the discontinued operations of TBMC for the thirty-nine weeks ended October 29, 2011 included $19.1 million of net sales and $3.0 million of earnings before income taxes. Edelman Shoe, Inc. (“Edelman Shoe”) Edelman Shoe is a leading designer and marketer of fashion footwear. The Sam Edelman brand was launched in 2004 and is primarily sold through department stores and independent retailers. In 2007, the Company invested cash of $7.1 million in Edelman Shoe, acquiring 42.5% of the outstanding stock. On November 3, 2008, the Company invested an additional $4.1 million of cash in Edelman Shoe, acquiring 7.5% of the outstanding stock, bringing the Company’s total equity interest to 50%. Beginning November 3, 2008, the Company’s consolidated financial statements included the accounts of Edelman Shoe as a result of the Company’s determination that Edelman Shoe was a variable interest entity (“VIE”) for which the Company was the primary beneficiary. At the beginning of 2010, the Company adopted amended consolidation guidance applicable to VIEs, evaluated the impact on the existing variable interests in Edelman Shoe and determined that Edelman Shoe continued to be a VIE that was appropriately consolidated by the Company. On June 4, 2010, the Company acquired the remaining 50% of the outstanding stock of Edelman Shoe for $40.0 million, consisting of a combination of $32.7 million of cash, including transaction fees, and $7.3 million in shares of the Company’s common stock. The acquisition of the remaining interest in Edelman Shoe was accounted for in accordance with the consolidation guidance applicable to noncontrolling interests, which requires changes in a parent’s ownership interest in a subsidiary, without loss of control, to be reflected as an adjustment to the carrying amount of the noncontrolling interest with excess consideration recognized directly to equity attributable to the controlling interest. As a result, the Company’s acquisition of the remaining interest in Edelman Shoe resulted in a reduction to total equity of $32.7 million, consisting of a net reduction of $24.1 million to total Brown Shoe Company, Inc. shareholders’ equity and the elimination of $8.6 million of the noncontrolling interest in Edelman Shoe. As of June 4, 2010, Edelman Shoe is a wholly-owned subsidiary of the Company. Note 4 Earnings Per Share The Company uses the two-class method to compute basic and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders. The following table sets forth the computation of basic and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders: Thirteen Weeks Ended Thirty-nine Weeks Ended (in thousands, except per share amounts) October 29, October 30, October 29, October 30, NUMERATOR Net earnings from continuing operations $ Net loss attributable to noncontrolling interests 39 83 67 Net earnings allocated to participating securities ) Net earnings from continuing operations Net earnings from discontinued operations – – Net earnings allocated to participating securities ) – ) – Net earnings from discontinued operations – – Net earnings attributable to Brown Shoe Company, Inc. after allocation of earnings to participating securities $ DENOMINATOR Denominator for basic continuing and discontinued earnings per common share attributable to Brown Shoe Company, Inc. shareholders Dilutive effect of share-based awards Denominator for diluted continuing and discontinued earnings per common share attributable to Brown Shoe Company, Inc. shareholders Basic earnings per common share: From continuing operations $ From discontinued operations – – Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share: From continuing operations $ From discontinued operations – – Diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Options to purchase 1,609,005 and 1,302,320 shares of common stock for the thirteen weeks and 1,482,291 and 1,172,070 shares of common stock for the thirty-nine weeks ended October 29, 2011 and October 30, 2010, respectively, were not included in the denominator for diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders because the effect would be antidilutive. Note 5 Comprehensive Income and Changes in Equity Comprehensive income includes changes in equity related to foreign currency translation adjustments and unrealized gains or losses from derivatives used for hedging activities. The following table sets forth the reconciliation from net earnings to comprehensive income: Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands) October 29, October 30, 2010 October 29, October 30, 2010 Net earnings $ Other comprehensive (loss) income (“OCI”), net of tax: Foreign currency translation adjustment ) Unrealized gain on derivative instruments, net of tax of $175 and $99 in the thirteen weeks and $74 and $143 in the thirty-nine weeks ended October 29, 2011 and October 30, 2010, respectively Net (gain) loss from derivatives reclassified into earnings, net of tax of $7 and $16 in the thirteen weeks and $2 and $105 in the thirty-nine weeks ended October 29, 2011 and October 30, 2010, respectively ) 27 14 ) Comprehensive income $ Comprehensive loss attributable to noncontrolling interests ) Comprehensive income attributable to Brown Shoe Company, Inc. $ The following table sets forth the balance in accumulated other comprehensive income for the Company: ($ thousands) October 29, October 30, January 29, Foreign currency translation gains $ $ $ Unrealized losses on derivative instruments, net of tax ) ) ) Pension and other postretirement benefits, net of tax ) Accumulated other comprehensive income $ $ $ See additional information related to derivative instruments in Note 12 and Note 13 to the condensed consolidated financial statements and additional information related to pension and other postretirement benefits in Note 10 to the condensed consolidated financial statements. The following tables set forth the changes in Brown Shoe Company, Inc. shareholders’ equity and noncontrolling interests: ($ thousands) Brown Shoe Company, Inc. Shareholders’ Equity Noncontrolling Interests Total Equity Equity at January 29, 2011 $ $ $ Comprehensive income ) Dividends paid ) – ) Contributions from noncontrolling interests – Acquisition of treasury stock ) – ) Stock issued under share-based plans – Tax deficiency related to share-based plans ) – ) Share-based compensation expense – Equity at October 29, 2011 $ $ $ ($ thousands) Brown Shoe Company, Inc. Shareholders’ Equity Noncontrolling Interests Total Equity Equity at January 30, 2010 $ $ $ Comprehensive income ) Dividends paid ) – ) Contributions from noncontrolling interests – Acquisition of noncontrolling interest (Edelman Shoe, Inc.) Stock issued in connection with the acquisition of thenoncontrolling interest – Distribution to noncontrolling interest ) ) ) Stock issued under share-based plans ) – ) Tax deficiency related to share-based plans ) – ) Share-based compensation expense – Equity at October 30, 2010 $ $ $ Note 6 Restructuring and Other Special Charges, Net Acquisition and Integration Costs On February 17, 2011, the Company entered into a Stock Purchase Agreement with ASG and ASG’s stockholders, pursuant to which a subsidiary of the Company acquired all of the outstanding capital stock of ASG from the ASG stockholders on that date. During the thirteen and thirty-nine weeks ended October 29, 2011, the Company incurred acquisition and integration costs totaling $1.1 million ($0.8 million on an after-tax basis, or $0.02 per diluted share) and $3.5 million ($2.9 million on an after-tax basis, or $0.08 per diluted share), respectively. For the full year of 2010, the Company incurred acquisition costs totaling $1.1 million ($0.7 million on an after-tax basis, or $0.02 per diluted share). All of the costs recorded during 2011 and 2010 were reflected within the Other segment and recorded as a component of restructuring and other special charges, net. See Note 3 to the condensed consolidated financial statements for further information. Business Exits During 2011, the Company continued its portfolio assessment to evaluate underperforming or poorly aligned assets. As a result of this assessment, the Company announced in the third quarter of 2011 that it would be exiting the children’s wholesale business and certain women’s and specialty private label brands. In addition to the wholesale brand exits, the Company also announced plans to close between 70 and 75 Famous Footwear stores in each of fiscal 2011 and 2012, for a total of approximately 145 stores, and all of the Brown Shoe Closet and F.X. LaSalle retail stores. The Company also announced the closing of a retail distribution center in Sun Prairie, Wisconsin. The Company currently believes these business exits willcost approximately $20 million in expense to implement, of which approximately $4.5 million has been recognized through the third quarter of 2011. The Company expects approximately half of the $20 million expense will relate to severance and other employee-related costs. During the third quarter of 2011, the Company incurred costs related to the children’s and certain women’s specialty and private label brand exit activities of $3.6 million ($2.3 million on an after-tax basis, or $0.06 per diluted share) related to severance and other employee-related costs and certain contractual license obligations. This charge is presented as restructuring and other special charges. The Company also incurred costs related to wholesale inventory markdowns of $0.9 million ($0.5 million on an after-tax basis, or $0.01 per diluted share), which are included in cost of goods sold, during the third quarter of 2011. Information Technology Initiatives During 2008, the Company began implementation of an integrated enterprise resource planning (“ERP”) information technology system provided by third-party vendors. The ERP information technology system replaced certain of the Company’s internally developed and certain other third-party applications and is expected to better support the Company’s business model. Although the Company went live on the wholesale portion of its new ERP system in the fourth quarter of 2010, system transition efforts and alignment of existing business processes continued in 2011. The Company incurred expenses of $1.9 million ($1.2 million on an after-tax basis, or $0.03 per diluted share) and $5.5 million ($3.6 million on an after-tax basis, or $0.09 per diluted share) during the thirteen weeks and thirty-nine weeks ended October 30, 2010, respectively, as a component of restructuring and other special charges, net, related to these initiatives. Of the $1.9 million in expenses recorded during the thirteen weeks ended October 30, 2010, $1.7 million was recorded in the Other segment and $0.2 million was recorded in the Wholesale Operations segment. Of the $5.5 million in expenses recorded during the thirty-nine weeks ended October 30, 2010, $4.9 million was recorded in the Other segment and $0.6 million was recorded in the Wholesale Operations segment. During 2010, the Company incurred expenses of $6.8 million ($4.6 million on an after-tax basis, or $0.10 per diluted share) related to these initiatives. Of the $6.8 million in expenses recorded during 2010, $6.1 million was recorded in the Other segment, and the remaining expense was recorded in the Wholesale Operations segment. The expenses incurred through 2010 were recorded as a component of restructuring and other special charges, net.Beginning in 2011, expenses incurred related to the ongoing enhancement of the ERP system have been presented as a component of selling and administrative expenses. Note 7 Business Segment Information Applicable business segment information is as follows: ($ thousands) Famous Footwear Wholesale Operations Specialty Retail Other Total Thirteen Weeks Ended October 29, 2011 External sales $ – $ Intersegment sales – – Operating earnings (loss) 53 ) Operating segment assets Thirteen Weeks Ended October 30, 2010 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) Operating segment assets Thirty-nine Weeks Ended October 29, 2011 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) ) Thirty-nine Weeks Ended October 30, 2010 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) ) The Other segment includes corporate assets and administrative expenses and other costs and recoveries that are not allocated to the operating segments. During the thirteen weeks and thirty-nine weeks ended October 29, 2011, operating earnings of the Wholesale Operations segment included restructuring costs due to the exit of the children’s wholesale business and certain women’s specialty and private label brands of $4.5 million. For the thirty-nine weeks ended October 29, 2011, operating earnings of the Wholesale Operations segment included an increase in cost of goods sold related to the impact of the inventory fair value adjustment in connection with the acquisition of ASG of $3.9 million. During the thirteen weeks and thirty-nine weeks ended October 29, 2011, the operating loss of the Other segment included costs related to the Company’s acquisition and integration of ASG of $1.1 million and $3.5 million, respectively. During the thirteen weeks and thirty-nine weeks ended October 30, 2010, operating loss of the Other segment included costs related to the Company’s information technology initiatives of $1.7 million and $4.9 million, respectively. During the thirteen weeks and thirty-nine weeks ended October 30, 2010, operating earnings of the Company’s Wholesale Operations segment included costs related to the information technology initiatives of $0.2 million and $0.6 million, respectively. Following is a reconciliation of operating earnings to earnings before income taxes from continuing operations: Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands) October 29, October 30, October 29, October 30, Operating earnings $ Interest expense ) Loss on early extinguishment of debt – – ) – Interest income 98 46 Earnings before income taxes from continuing operations $ Note 8 Goodwill and Intangible Assets Goodwill and intangible assets were attributable to the Company's operating segments as follows: ($ thousands) October 29, October 30, January 29, 2011 Famous Footwear $ $ $ Wholesale Operations Specialty Retail Total intangibles Famous Footwear – – – Wholesale Operations – – Specialty Retail – – – Total goodwill and intangibles Less: Accumulated amortization ) ) ) Total goodwill and intangible assets, net $ $ $ Intangible assets of $42.5 million as of October 29, 2011 and $13.7 million as of January 29, 2011 and October 30, 2010 are not subject to amortization. All remaining intangible assets are subject to amortization and have useful lives ranging from four to 20 years as of October 29, 2011. Amortization expense related to intangible assets was $2.1 million and $1.7 million for the thirteen weeks ended and $6.3 million and $5.0 million for the thirty-nine weeks ended October 29, 2011 and October 30, 2010, respectively. The increase in the goodwill and intangible assets of the Wholesale Operations segment from January 29, 2011 to October 29, 2011 reflects the Company’s purchase of ASG on February 17, 2011 and the sale of TBMC on October 25, 2011. The Company’s purchase of ASG resulted in goodwill of $61.2 million and intangible assets of $46.7 million. The Company’s sale of TBMC resulted in the elimination of $21.6 million of goodwill and $8.0 of intangible assets. The decline in the intangible assets of the Company’s Wholesale Operations segment from October 30, 2010 to January 29, 2011 reflects amortization of licensed and owned trademarks. The remaining intangible assets associated with the Company’s acquisition of ASG, after the sale of TBMC, will be amortized on a straight-line basis over their estimated useful lives, ranging from four to 20 years, except for the Avia and rykä trademarks, for which an indefinite life has been assigned. A summary of the estimated useful life by intangible asset class, excluding intangibles related to TBMC which were sold during the third quarter of 2011, as well as the total weighted-average estimated useful life is as follows: Intangible Assets Estimated Useful Life (in years) Initial Fair Value ($ in millions) Subject to amortization: Trademarks 20 Customer relationships 20 Licensing agreements 4 Total(1) 15 (1) Estimated useful life is calculated as the weighted-average total Not subject to amortization: Trademarks Indefinite Note 9 Share-Based Compensation During the third quarter of 2011, the Company granted 21,500 stock options to certain employees with a weighted-average per share exercise price and grant date fair value of $7.30 and $3.63, respectively. These options vest in four equal increments, with 25% vesting over each of the next four years. These options have a term of ten years. Share-based compensation expense is recognized on a straight-line basis separately for each vesting portion of the stock option award. The Company also granted 25,000 shares of restricted stock to certain employees with a per share weighted-average grant date fair value of $7.30 during the third quarter of 2011. The restricted stock granted to employees vest in four years and share-based compensation expense will be recognized on a straight-line basis over the four-year period. The Company recognized share-based compensation expense of $2.1 million and $1.7 million during the thirteen weeks and $5.1 million and $4.5 million during the thirty-nine weeks ended October 29, 2011 and October 30, 2010, respectively. The Company issued 27,027 shares and 647,707 shares of common stock during the thirteen and thirty-nine weeks ended October 29, 2011, respectively, for restricted stock grants and directors’ fees. During the thirteen and thirty-nine weeks ended October 30, 2011, the Company cancelled 25,300 and 138,100 shares, respectively, of common stock as a result of forfeitures of restricted stock awards. The Company also granted 2,141 restricted stock units to non-employee directors with a per share weighted-average grant date fair value of $7.12 during the third quarter of 2011. All restricted stock units granted during the third quarter of 2011 immediately vested and compensation expense was fully recognized. Note 10 Retirement and Other Benefit Plans The following tables set forth the components of net periodic benefit cost for the Company, including all domestic and Canadian plans: Pension Benefits Other Postretirement Benefits Thirteen Weeks Ended Thirteen Weeks Ended ($ thousands) October 29, October 30, October 29, October 30, Service cost $ $ $ – $ – Interest cost 44 44 Expected return on assets ) ) – – Settlement cost – – – Amortization of: Actuarial loss (gain) 97 59 ) ) Prior service income (3 ) (3 ) – – Net transition asset ) ) – – Total net periodic benefit cost $ $ $ 19 $ 12 Pension Benefits Other Postretirement Benefits Thirty-nineWeeks Ended Thirty-nineWeeks Ended ($ thousands) October 29, October 30, October 29, October 30, Service cost $ $ $ – $ – Interest cost Expected return on assets ) ) – – Settlement cost – – – Amortization of: Actuarial loss (gain) ) ) Prior service income (6 ) (6 ) – – Net transition asset ) ) – – Total net periodic benefit cost $ $ $ 57 $ 61 Effective February 17, 2011, the Company’s pension plan included ASG’s domestic associates. Note 11 Long-Term and Short-Term Financing Arrangements Credit Agreement On January 7, 2011, the Company and certain of its subsidiaries (the “Loan Parties”) entered into a Third Amended and Restated Credit Agreement, which was further amended on February 17, 2011 (as so amended, the “Credit Agreement”). The Credit Agreement matures on January 7, 2016. The Credit Agreement provides for a revolving credit facility in an aggregate amount of up to $380.0 million, subject to the calculated borrowing base restrictions, and provides for an increase at the Company’s option (a) by up to $150.0 million from time to time during the term of the Credit Agreement (the “general purpose accordion feature”) and (b) by an additional $150.0 million on or before February 28, 2011 (the “designated event accordion feature”), in both instances subject to satisfaction of certain conditions and the willingness of existing or new lenders to assume the increase.Effective February 17, 2011, the Loan Parties exercised the $150.0 million designated event accordion feature to fund the acquisition of ASG, increasing the aggregate amount available under the Credit Agreement from $380.0 million to $530.0 million. On February 17, 2011, ASG and TBMC, the sole domestic subsidiary of ASG, became borrowers under the Credit Agreement. In conjunction with the sale of TBMC on October 25, 2011, TBMC ceased to be a borrower under the Credit Agreement. See Note 3 to the condensed consolidated financial statements for further information on the acquisition of ASG and the sale of TBMC. Borrowing availability under the Credit Agreement is limited to the lesser of the total commitments and the borrowing base, which is based on stated percentages of the sum of eligible accounts receivable and inventory, as defined, less applicable reserves. Under the Credit Agreement, the Loan Parties’ obligations are secured by a first-priority security interest in all accounts receivable, inventory and certain other collateral. Interest on borrowings is at variable rates based on the London Inter-Bank Offered Rate (“LIBOR”) or the prime rate, as defined in the Credit Agreement, plus a spread.The interest rate and fees for letters of credit vary based upon the level of excess availability under the Credit Agreement.There is an unused line fee payable on the unused portion under the facility and a letterof credit fee payable on the outstanding face amount under lettersof credit. The Credit Agreement limits the Company’s ability to incur additional indebtedness, create liens, make investments or specified payments, give guarantees, pay dividends, make capital expenditures and merge or acquire or sell assets.In addition, certain additional covenants would be triggered if excess availability were to fall below specified levels, including fixed charge coverage ratio requirements.Furthermore, if excess availability falls below the greater of (i) 15.0% of the lesser of (x) the borrowing base or (y) the total commitments and (ii) $35.0 million for three consecutive business days, or an event of default occurs, the lenders may assume dominion and control over the Company’s cash (a “cash dominion event”) until such event of default is cured or waived or the excess availability exceeds such amount for 30 consecutive days. The Credit Agreement contains customary events of default, including, without limitation, payment defaults, breaches of representations and warranties, covenant defaults, cross-defaults to other material indebtedness, certain events of bankruptcy and insolvency, judgment defaults in excess of a certain threshold, the failure of any guaranty or security document supporting the agreement to be in full force and effect and a change of control event.In addition, if the excess availability falls below the greater of (i) 12.5% of the lesser of (x) the borrowing base or (y) the total commitments and (ii) $35.0 million, and the fixed charge coverage ratio is less than 1.0 to 1.0, the Company would be in default under the Credit Agreement. The Credit Agreement also contains certain other covenants and restrictions. The Company was in compliance with all covenants and restrictions under the Credit Agreement as of October 29, 2011. At October 29, 2011, the Company had $222.0 million in borrowings outstanding and $8.9 million in letters of credit outstanding under the Credit Agreement. Total additional borrowing availability was $299.1 million at October 29, 2011. $200 Million Senior Notes Due 2019 On May 11, 2011, the Company closed on an offering of $200.0 million aggregate principal amount of 7.125% Senior Notes due 2019 (the “2019 Senior Notes”) in a private placement (the “Offering”).During the third quarter of 2011, the 2019 Senior Notes were exchanged for a like amount of registered 2019 Senior Notes. The net proceeds from the Offering were approximately $193.7 million after deducting the initial purchasers' discounts and other Offering expenses. The Company used a portion of the net proceeds to purchase $99.2 million of the Company’s outstanding $150.0 million 8.75% senior notes due in 2012 (the “2012 Senior Notes”) that were tendered pursuant to a cash tender offer (the “Tender Offer”) and pay other fees and expenses in connection with the Tender Offer.The Company called and redeemed the remaining $50.8 million aggregate principal amount of the outstanding 2012 Senior Notes. The Company used the remaining net proceeds for general corporate purposes, including repaying amounts outstanding under the Credit Agreement. The 2019 Senior Notes are guaranteed on a senior unsecured basis by each of the subsidiaries of the Company that is an obligor under the Credit Agreement. Interest on the 2019 Senior Notes is payable on May 15 and November 15 of each year beginning on November 15, 2011. The 2019 Senior Notes mature on May 15, 2019.Prior to May 15, 2014, the Company may redeem some or all of the 2019 Senior Notes at a redemption price equal to the sum of the principal amount of the 2019 Senior Notes to be redeemed, plus accrued and unpaid interest, plus a “make whole” premium.After May 15, 2014, the Company may redeem all or a part of the 2019 Senior Notes at the redemption prices (expressed as a percentage of principal amount) set forth below plus accrued and unpaid interest, if redeemed during the 12-month period beginning on May 15 of the years indicated below: Year Percentage 105.344% 103.563% 101.781% 2017 and thereafter 100.000% In addition, prior to May 15, 2014, the Company may redeem up to 35% of the 2019 Senior Notes with the proceeds from certain equity offerings at a redemption price of 107.125% of the principal amount of the 2019 Senior Notes to be redeemed, plus accrued and unpaid interest thereon, if any, to the redemption date. The 2019 Senior Notes also contain certain other covenants and restrictions that limit certain activities including, among other things, levels of indebtedness, payments of dividends, the guarantee or pledge of assets, certain investments, common stock repurchases, mergers and acquisitions and sales of assets. As of October 29, 2011, the Company was in compliance with all covenants and restrictions relating to the 2019 Senior Notes. Loss on Early Extinguishment of Debt During the second quarter of 2011, the Company completed a cash tender offer for the 2012 Senior Notes and called for redemption and repaid the remaining notes that were not tendered. The Company incurred a loss on the early extinguishment of the 2012 Senior Notes prior to maturity totaling $1.0 million, of which approximately $0.6 million was non-cash. Note 12 Risk Management and Derivatives In the normal course of business, the Company’s financial results are impacted by currency rate movements in foreign currency denominated assets, liabilities and cash flows as it makes a portion of its purchases and sales in local currencies. The Company has established policies and business practices that are intended to mitigate a portion of the effect of these exposures. The Company uses derivative financial instruments, primarily forward contracts, to manage its currency exposures. These derivative instruments are viewed as risk management tools and are not used for trading or speculative purposes. Derivatives entered into by the Company are designated as cash flow hedges of forecasted foreign currency transactions. Derivative financial instruments expose the Company to credit and market risk. The market risk associated with these instruments resulting from currency exchange movements is expected to offset the market risk of the underlying transactions being hedged. The Company does not believe there is a significant risk of loss in the event of non-performance by the counterparties associated with these instruments because these transactions are executed with major financial institutions and have varying maturities through October 2012. Credit risk is managed through the continuous monitoring of exposures to such counterparties. The Company principally uses foreign currency forward contracts as cash flow hedges to offset a portion of the effects of exchange rate fluctuations. The Company’s cash flow exposures include anticipated foreign currency transactions, such as foreign currency denominated sales, costs, expenses and intercompany charges, as well as collections and payments. The Company performs a quarterly assessment of the effectiveness of the hedge relationship and measures and recognizes any hedge ineffectiveness in the condensed consolidated statement of earnings. Hedge ineffectiveness is evaluated using the hypothetical derivative method, and the ineffective portion of the hedge is reported in the Company’s condensed consolidated statement of earnings. The amount of hedge ineffectiveness for the thirteen weeks and thirty-nine weeks ended October 29, 2011 and October 30, 2010 were not material. The Company’s hedging strategy uses forward contracts as cash flow hedging instruments, which are recorded in the Company’s condensed consolidated balance sheet at fair value. The effective portion of gains and losses resulting from changes in the fair value of these hedge instruments are deferred in accumulated other comprehensive income and reclassified to earnings in the period that the hedged transaction is recognized in earnings. As of October 29, 2011, January 29, 2011 and October 30, 2010, the Company had forward contracts maturing at various dates through October 2012, January 2012 and October 2011, respectively. The contract amount represents the net amount of all purchase and sale contracts of a foreign currency. Contract Amount (U.S. $ equivalent in thousands) October 29, 2011 October 30, 2010 January 29, 2011 Deliverable Financial Instruments U.S. dollars (purchased by the Company’s Canadian division with Canadian dollars) $ $ $ Euro Other currencies Non-deliverable Financial Instruments Chinese yuan Japanese yen New Taiwanese dollars Other currencies $ $ $ The classification and fair values of derivative instruments designated as hedging instruments included within the condensed consolidated balance sheet are as follows: Asset Derivatives Liability Derivatives ($ in thousands) Balance Sheet Location Fair Value Balance Sheet Location Fair Value Foreign exchange forward contracts: October 29, 2011 Prepaid expenses and other current assets $ Other accrued expenses $ October 30, 2010 Prepaid expenses and other current assets Other accrued expenses January 29, 2011 Prepaid expenses and other current assets Other accrued expenses The effect of derivative instruments in cash flow hedging relationships on the condensed consolidated statements of earnings was as follows: ($ in thousands) Thirteen Weeks Ended October 29, 2011 Thirteen Weeks Ended October 30, 2010 Foreign exchange forward contracts: Income Statement Classification (Losses) Gains - Realized (Loss) Gain Recognized in OCI on Derivatives Loss (Gain) Reclassified from Accumulated OCI into Earnings (Loss) Gain Recognized in OCI on Derivatives Loss (Gain) Reclassified from Accumulated OCI into Earnings Net sales $ ) $ 26 $ ) $ ) Cost of goods sold ) 17 ) Selling and administrative expenses ) 35 Interest expense 15 – (2 ) – ($ in thousands) Thirty-nine Weeks Ended October 29, 2011 Thirty-nine Weeks Ended October 30, 2010 Foreign exchange forward contracts: Income Statement Classification (Losses) Gains - Realized (Loss) Gain Recognized in OCI on Derivatives Loss (Gain) Reclassified from Accumulated OCI into Earnings (Loss) Gain Recognized in OCI on Derivatives Gain Reclassified from Accumulated OCI into Earnings Net sales $ ) $ $ ) $ ) Cost of goods sold 51 ) Selling and administrative expenses ) ) Interest expense 16 – (3 ) – ($ in thousands) Year Ended January 29, 2011 Foreign exchange forward contracts: Income Statement Classification (Losses) Gains - Realized (Loss) Gain Recognized in OCI on Derivatives Loss Reclassified from Accumulated OCI into Earnings Net sales $ ) $ Cost of goods sold 34 Selling and administrative expenses 41 91 Interest expense (7 ) – All of the gains and losses currently included within accumulated other comprehensive income associated with the Company’s foreign exchange forward contracts are expected to be reclassified into net earnings within the next 12 months. Additional information related to the Company’s derivative financial instruments are disclosed within Note 13 to the condensed consolidated financial statements. Note 13 Fair Value Measurements Fair Value Hierarchy FASB guidance on fair value measurements and disclosures specifies a hierarchy of valuation techniques based upon whether the inputs to those valuation techniques reflect assumptions other market participants would use based upon market data obtained from independent sources (“observable inputs”) or reflect the Company’s own assumptions of market participant valuation (“unobservable inputs”). In accordance with the fair value guidance, the hierarchy is broken down into three levels based on the reliability of the inputs as follows: · Level 1 – Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; · Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining fair value, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as considers counterparty credit risk in its assessment of fair value. Classification of the financial or non-financial asset or liability within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. Measurement of Fair Value The Company measures fair value as an exit price, the price to sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date, using the procedures described below for all financial and non-financial assets and liabilities measured at fair value. Money Market Funds The Company has cash equivalents consisting of short-term money market funds backed by U.S. Treasury securities. The primary objective of these investing activities is to preserve its capital for the purpose of funding operations and it does not enter into money market funds for trading or speculative purposes. The fair value is based on unadjusted quoted market prices for the funds in active markets with sufficient volume and frequency (Level 1). Deferred Compensation Plan Assets and Liabilities The Company maintains a non-qualified deferred compensation plan (the “Deferred Compensation Plan”) for the benefit of certain management employees. The investment funds offered to the participant generally correspond to the funds offered in the Company’s 401(k) plan, and the account balance fluctuates with the investment returns on those funds. The Deferred Compensation Plan permits the deferral of up to 50% of base salary and 100% of compensation received under the Company’s annual incentive plan. The deferrals are held in a separate trust, which has been established by the Company to administer the Deferred Compensation Plan. The assets of the trust are subject to the claims of the Company’s creditors in the event that the Company becomes insolvent. Consequently, the trust qualifies as a grantor trust for income tax purposes (i.e., a “Rabbi Trust”). The liabilities of the Deferred Compensation Plan are presented in other accrued expenses and the assets held by the trust are classified as trading securities within prepaid expenses and other current assets in the accompanying condensed consolidated balance sheets. Changes in deferred compensation are charged to selling and administrative expenses. The fair value is based on unadjusted quoted market prices for the funds in active markets with sufficient volume and frequency (Level 1). Deferred Compensation Plan for Non-Employee Directors Non-employee directors are eligible to participate in a deferred compensation plan, whereby deferred compensation amounts are valued as if invested in the Company’s common stock through the use of phantom stock units (“PSUs”).Under the plan, each participating director’s account is credited with the number of PSUs that is equal to the number of shares of the Company’s common stock that the participant could purchase or receive with the amount of the deferred compensation, based upon the fair value (as determined based on the average of the high and low prices) of the Company’s common stock on the last trading day of the fiscal quarter when the cash compensation was earned.Dividend equivalents are paid on PSUs at the same rate as dividends on the Company’s common stock and are re-invested in additional PSUs at the next fiscal quarter-end.The PSUs are payable in cash based on the number of PSUs credited to the participating director’s account, valued on the basis of the fair value at fiscal quarter-end on or following termination of the director’s service.The liabilities of the plan are based on the fair value of the outstanding PSUs and are presented in other liabilities in the accompanying condensed consolidated balance sheets. Gains and losses resulting from changes in the fair value of the PSUs are reported in the Company’s condensed consolidated statement of earnings. The fair value of the liabilities is based on an unadjusted quoted market price for the Company’s common stock in an active market with sufficient volume and frequency (Level 1). Derivative Financial Instruments The Company uses derivative financial instruments, primarily foreign exchange contracts, to reduce its exposure to market risks from changes in foreign exchange rates. These foreign exchange contracts are measured at fair value using quoted forward foreign exchange prices from counterparties corroborated by market-based pricing (Level 2). Additional information related to the Company’s derivative financial instruments are disclosed within Note 12 to the condensed consolidated financial statements. The following table presents the Company’s assets and liabilities that are measured at fair value on a recurring basis. The Company did not have any transfers between Level 1 and Level 2 during 2010 or the thirty-nine weeks ended October 29, 2011. Fair Value Measurements ($ thousands) Total Level 1 Level 2 Level 3 Asset (Liability) As of October 29, 2011: Cash equivalents – money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – As of October 30, 2010: Cash equivalents– money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – As of January 29, 2011: Cash equivalents – money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – Store Impairment Charges The Company assesses the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors that could trigger an impairment review include underperformance relative to expected historical or projected future operating results, a significant change in the manner of the use of the asset or a negative industry or economic trend. When the Company determines that the carrying value of long-lived assets may not be recoverable based upon the existence of one or more of the aforementioned factors, impairment is measured based on a projected discounted cash flow method. Certain factors, such as estimated store sales and expenses, used for this nonrecurring fair value measurement are considered Level 3 inputs as defined by FASB ASC 820, Fair Value Measurements and Disclosures. Long-lived store assets held and used with a carrying amount of $48.3 million were assessed for impairment and written down to their fair value, resulting in an impairment charge of $0.3 million, which was recorded within selling and administrative expenses for the thirteen weeks ended October 29, 2011. Of the $0.3 million impairment charge, $0.2 million related to the Famous Footwear segment and $0.1 million related to the Specialty Retail segment. Impairment charges of $1.1 million were recorded within selling and administrative expenses for the thirty-nine weeks ended October 29, 2011, of which $0.7 million related to the Famous Footwear segment and $0.4 million related to the Specialty Retail segment. Acquisition Purchase Accounting Estimates See Note 3 for information related to the fair value estimates associated with the ASG acquisition and the subsequent disposition of TBMC. Fair Value of the Company’s Other Financial Instruments The fair values of cash and cash equivalents (excluding money market funds discussed above), receivables and trade accounts payable approximate their carrying values due to the short-term nature of these instruments. The carrying amounts and fair values of the Company’s other financial instruments subject to fair value disclosures are as follows: October 29, 2011 October 30, 2010 January 29, 2011 ($ thousands) Carrying Amount Fair Value Carrying Amount Fair Value Carrying Amount Fair Value Borrowings under revolving credit agreement $ 2019 Senior Notes – 2012 Senior Notes – – The fair value of borrowings under the revolving credit agreement approximated their carrying value due to the short-term nature. The fair value of the Company’s 2012 Senior Notes and 2019 Senior Notes were based upon quoted prices as of the end of the respective periods. Note 14 Income Taxes The Company’s consolidated effective tax rate was 31.7% for the third quarter of 2011, compared to 34.9% for the third quarter of last year, reflecting a higher mix of earnings in lower international tax rate jurisdictions and a discrete tax benefit of $0.3 million was recognized in the third quarter of 2011. The Company’s consolidated effective tax rate was 32.0% in the first nine months of 2011, compared to 35.7% in the first nine months of last year. During the first nine months of 2011, the Company had a higher mix of wholesale earnings, which carry a lower income tax rate than its retail divisions. Note 15 Related Party Transactions Hongguo International Holdings The Company entered into a joint venture agreement with a subsidiary of Hongguo International Holdings Limited (“Hongguo”) to market Naturalizer footwear in China. The Company is a 51% owner of the joint venture (“B&H Footwear”), with Hongguo owning the other 49%. B&H Footwear began operations in 2007 and distributes the Naturalizer brand in department store shops and free-standing stores in several of China’s largest cities. In addition, B&H Footwear sells Naturalizer footwear to Hongguo on a wholesale basis. Hongguo then sells Naturalizer products through retail stores in China. During the thirteen weeks and thirty-nine weeks ended October 29, 2011, the Company, through its consolidated subsidiary, B&H Footwear, sold $1.9 million and $3.8 million of Naturalizer footwear on a wholesale basis to Hongguo, with $1.5 million and $2.5 million in corresponding sales during the thirteen weeks and thirty-nine weeks ended October 30, 2010, respectively. Note 16 Commitments and Contingencies Environmental Remediation Prior operations included numerous manufacturing and other facilities for which the Company may have responsibility under various environmental laws for the remediation of conditions that may be identified in the future. The Company is involved in environmental remediation and ongoing compliance activities at several sites and has been notified that it is or may be a potentially responsible party at several other sites. Redfield The Company is remediating, under the oversight of Colorado authorities, the groundwater and indoor air at its owned facility in Colorado (the “Redfield site” or, when referring to remediation activities at or under the facility, the “on-site remediation”) and residential neighborhoods adjacent to and near the property (the “off-site remediation”) that have been affected by solvents previously used at the facility. The on-site remediation calls for the operation of a pump and treat system (which prevents migration of contaminated groundwater off the property) as the final remedy for the site, subject to monitoring and periodic review of the on-site conditions and other remedial technologies that may be developed in the future. Off-site groundwater concentrations have been reducing over time, since installation of the pump and treat system in 2000 and injection of clean water beginning in 2003. However, localized areas of contaminated bedrock just beyond the property line continue to impact off-site groundwater. The modified workplan for addressing this condition includes converting the off-site bioremediation system into a monitoring well network and employing different remediation methods in these recalcitrant areas. In accordance with the workplan, a pilot test was conducted of certain groundwater remediation methods and the results of that test were used to develop more detailed plans for remedial activities in the off-site areas, which were approved by the authorities and are being implemented in a phased manner. The results of groundwater monitoring are being used to evaluate the effectiveness of these activities. The Company’s most recent proposed expanded remedy workplan was approved by the Colorado authorities, and the Company is implementing that workplan. The liability for the on-site remediation was discounted at 4.8%. On an undiscounted basis, the on-site remediation liability would be $16.1 million as of October 29, 2011. The Company expects to spend approximately $0.2 million in each of the next five years and $15.1 million in the aggregate thereafter related to the on-site remediation. The cumulative expenditures for both on-site and off-site remediation through October 29, 2011 were $24.1 million. The Company has recovered a portion of these expenditures from insurers and other third parties. The reserve for the anticipated future remediation activities at October 29, 2011, was $7.4 million, of which $1.1 million was recorded within other accrued expenses and $6.3 million was recorded within other liabilities. Of the total $7.4 million reserve, $4.9 million was for on-site remediation and $2.5 million was for off-site remediation. During the thirteen weeks and thirty-nine weeks ended October 29, 2011 and October 30, 2010, the Company recorded no expense related to either the on-site or off-site remediation, other than the accretion of interest expense. Other The Company has completed its remediation efforts at its closed New York tannery and two associated landfills. In 1995, state environmental authorities reclassified the status of these sites as being properly closed and requiring only continued maintenance and monitoring through 2024. The Company had an accrued liability of $1.7 million at October 29, 2011, related to these sites, which has been discounted at 6.4%. On an undiscounted basis, this liability would be $2.4 million. The Company expects to spend approximately $0.2 million in each of the next five years and $1.4 million in the aggregate thereafter related to these sites. In addition, various federal and state authorities have identified the Company as a potentially responsible party for remediation at certain other sites. However, the Company does not currently believe that its liability for such sites, if any, would be material. Based on information currently available, the Company had an accrued liability of $9.1 million as of October 29, 2011 to complete the cleanup, maintenance and monitoring at all sites. Of the $9.1 million liability, $1.3 million was recorded in other accrued expenses and $7.8 million was recorded in other liabilities. The Company continues to evaluate its estimated costs in conjunction with its environmental consultants and records its best estimate of such liabilities. However, future actions and the associated costs are subject to oversight and approval of various governmental authorities. Accordingly, the ultimate costs may vary, and it is possible costs may exceed the recorded amounts. Litigation On April 25, 2008, the Board of Commissioners of the County of La Plata, Colorado, filed suit against a subsidiary of the Company in the United States District Court for the District of Colorado, alleging soil and groundwater contamination associated with a former facility located in Durango, Colorado. The Redfield rifle scope business operated a lens crafting facility on this property, which was subsequently sold to the County. The County sought reimbursement for its past expenditures and judgment obligating the Company to pay for cleanup of the site. The trial concluded during the third quarter of 2010, and judgment was entered in the fourth quarter of 2011. The judgment requires the Company to pay 75% of the past cleanup costs and certain future costs. The judgment did not have a material adverse effect on the Company’s results of operations or financial position. The Company is involved in legal proceedings and litigation arising in the ordinary course of business. In the opinion of management, the outcome of such ordinary course of business proceedings and litigation currently pending is not expected to have a material adverse effect on the Company’s results of operations or financial position. All legal costs associated with litigation are expensed as incurred. Other In 2004, the Company was notified of the insolvency of an insurance company that insured the Company for workers’ compensation and casualty losses from 1973 to 1989. That company is now in liquidation. Certain claims from that time period are still outstanding, for which the Company had an accrued liability of $1.7 million as of October 29, 2011. While management believes it has an appropriate reserve for this matter, the ultimate outcome and cost to the Company may vary. At October 29, 2011, the Company was contingently liable for remaining lease commitments of approximately $0.6 million in the aggregate, which relate to former retail locations that it exited in prior years. These obligations will continue to decline over the next several years as leases expire and the Company will not incur any liability related to these lease commitments unless the current lessees default. Note 17 Financial Information for the Company and its Subsidiaries Brown Shoe Company, Inc. issued senior notes, which are fully and unconditionally and jointly and severally guaranteed by all of its existing and future subsidiaries that are guarantors under its existing agreement. See Note 11 for additional information related to the Company’s long-term and short-term financing arrangements. The following table presents the condensed consolidating financial information for each of Brown Shoe Company, Inc. (“Parent”), the Guarantors and subsidiaries of the Parent that are not Guarantors (the “Non-Guarantors”), together with consolidating eliminations, as of and for the periods indicated. The condensed consolidating financial statements have been prepared using the equity method of accounting in accordance with the requirements for presentation of such information. Management believes that the information, presented in lieu of complete financial statements for each of the Guarantors, provides meaningful information to allow investors to determine the nature of the assets held by, and operations and cash flows of, each of the consolidated groups. CONDENSED CONSOLIDATING BALANCE SHEET AS OF OCTOBER 29, 2011 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets Cash and cash equivalents $ – $ Receivables – Inventories – Prepaid expenses and other current assets – Total current assets – Other assets – Goodwill and intangible assets, net – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) – – Total other liabilities ) – Equity Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTEEN WEEKS ENDED OCTOBER 29, 2011 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – – Equity in (earnings) loss of subsidiaries ) – – Operating earnings (loss) ) ) Interest expense ) (8 ) 4 – ) Loss on early extinguishment of debt – Interest income – 89 9 – 98 Intercompany interest income (expense) ) – – Earnings (loss) before income taxes from continuing operations ) ) Income tax benefit (provision) ) ) – ) Net earnings (loss) from continuing operations ) $ ) Discontinued operations: Earnings from operations of subsidiary, net of tax – – – Gain on sale of subsidiary, net of tax – – – Net earnings from discontinued operations – – – Net earnings ) ) Net loss attributable to noncontrollinginterests – – ) – ) Net earnings (loss) attributable to Brown ShoeCompany, Inc. $ $ $ ) $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 29, 2011 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – – Equity in (earnings) loss of subsidiaries ) – – Operating earnings (loss) ) ) Interest expense ) ) 3 – ) Loss on early extinguishment of debt ) – – – ) Interest income – 61 – Intercompany interest income (expense) ) – – Earnings (loss) before income taxes from continuing operations ) ) Income tax benefit (provision) ) ) – ) Net earnings (loss) from continuing operations ) ) Discontinued operations: Earnings from operations of subsidiary, net of tax – – – Gain on sale of subsidiary, net of tax – – – Net earnings from discontinued operations – – – Net earnings ) ) Net loss attributable to noncontrollinginterests – – ) – ) Net earnings (loss) attributable to Brown ShoeCompany, Inc. $ $ $ ) $ ) $ CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE TWENTY-NINE WEEKS ENDED OCTOBER 29, 2011 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net cash (used for) provided by operating activities $ ) $ $ $ 55 $ Investing activities Purchases of property and equipment ) ) ) – ) Capitalized software ) ) – – ) Acquisition cost – – ) – ) Cash recognized on initial consolidation – – – Net proceeds from sale of subsidiary – – – Net cash (used for) provided by investing activities ) ) – ) Financing activities Borrowings under revolving credit agreement – – – Repayments under revolving credit agreement ) – – – ) Proceeds from issuance of 2019 Senior Notes – – – Redemption of 2012 Senior Notes ) – – – ) Dividends paid ) – – – ) Debt issuance costs ) – – – ) Acquisition of treasury stock ) – – – ) Proceeds from stock options exercised – – – Tax deficiency related to share-based plans ) – – – ) Intercompany financing ) ) – Net cash provided by (used for) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents – 30 – – 30 Decrease in cash and cash equivalents ) ) ) – ) Cash and cash equivalents at beginning of period – – Cash and cash equivalents at end of period $ ) $ $ $ – $ CONDENSED CONSOLIDATING BALANCE SHEET AS OF JANUARY 29, 2011 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets: Cash and cash equivalents $ – $ $ $ – $ Receivables – Inventories – Prepaid expenses and other current assets – Total current assets – Other assets – Intangible assets, net 33 – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities: Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities: Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) ) – – Total other liabilities ) ) – Equity: Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ CONDENSED CONSOLIDATING BALANCE SHEET AS OF OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets Cash and cash equivalents $ – $ $ $ – $ Receivables – Inventories – Prepaid expenses and other current assets ) – Total current assets – Other assets – Intangible assets, net – – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) ) – – Total other liabilities ) ) – Equity Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTEEN WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) – – – ) Interest income 1 18 27 – 46 Intercompany interest income (expense) ) ) – – Earnings (loss) from continuing operations before income taxes ) Income tax benefit (provision) ) ) – ) Net earnings (loss) from continuing operations ) Discontinued operations: Earnings from operations of subsidiary, net of tax – Gain on sale of subsidiary, net of tax – Net earnings from discontinued operations – Net earnings (loss) ) Net loss attributable to noncontrollinginterests – – ) – ) Net earnings (loss) attributable to Brown ShoeCompany, Inc. $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) (4 ) – – ) Interest income – 48 65 – Intercompany interest income (expense) ) ) – – Earnings (loss) before income taxes ) Income tax benefit (provision) ) ) – ) Net earnings (loss) from continuing operations ) Discontinued operations: Earnings from operations of subsidiary, net of tax – Gain on sale of subsidiary, net of tax – Net earnings from discontinued operations – Net earnings (loss) ) Net earnings (loss) attributable to noncontrollinginterests – ) – ) Net earnings (loss) attributable to Brown Shoe Company, Inc. $ ) $ CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net cash (used for) provided by operating activities $ ) $ $ $ – $ ) Investing activities Purchases of property and equipment ) ) ) – ) Capitalized software ) ) – – ) Net cash used for investing activities ) ) ) – ) Financing activities Borrowings under revolving credit agreement – – – Repayments under revolving credit agreement ) – – – ) Acquisition of noncontrolling interests ) – – Dividends paid ) – – ) Proceeds from stock options exercised ) ) – ) Contributions by noncontrolling interests – – – Tax deficiency related to share-based plans – – – Intercompany financing ) – – – ) Net cash provided by (used for) financing activities ) – ) Effect of exchange rate changes on cash – – – Decrease in cash and cash equivalents – ) ) – ) Cash and cash equivalents at beginning of period – – Cash and cash equivalents at end of period $ – $ $ $ – $ ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW The following is a summary of the financial highlights for the third quarter of 2011: · Consolidated net sales decreased $2.3 million, or 0.3%, to $713.8 million for the third quarter of 2011, compared to $716.1 million for the third quarter of last year. Net sales of our Famous Footwear and Specialty Retail segments decreased by $5.3 million and $3.4 million, respectively, compared to the third quarter of last year while our Wholesale Operations segment increased by $6.5 million. The net sales improvement at our Wholesale Operations was driven by the inclusion of American Sporting Goods Corporation (ASG), which we acquired in February 2011. ASG contributed net sales of $33.3 million in the quarter. See Note 3 to the condensed consolidated financial statements for additional information. · Consolidated operating earnings were $32.4 million in the third quarter of 2011, compared to $33.3 million for the third quarter of last year. The operating earnings decline was driven by a lower gross margin primarily at our retail divisions, partially offset by lower selling and administrative expenses. Our gross margin comparison reflects continued weakness in 2011 sales of toning footwear as compared to 2010. Toning footwear was a significant contributor to retail and consolidated margins in 2010 due to both high demand and high margins relative to other footwear categories, but demand for this category has been significantly lower in 2011. · Consolidated net earnings attributable to Brown Shoe Company, Inc. were $33.7 million, or $0.79 per diluted share, in the third quarter of 2011, compared to $18.6 million, or $0.42 per diluted share, in the third quarter of last year. The following items impacted our third quarter results in 2011 and 2010 and should be considered in evaluating the comparability of our results: · Gain on sale of The Basketball Marketing Company, Inc. (“TBMC”) – We recorded a gain on the sale of TBMC, a company that markets and sells footwear bearing the AND 1 brand name, totaling $21.6 million ($15.4 million on an after-tax basis, or $0.37 per diluted share) during the third quarter of 2011. We acquired TBMC in conjunction with the acquisition of ASG in February 2011. · Incentive plans – Our selling and administrative expenses were lower by $11.0 million during the third quarter of 2011, compared to the third quarter of last year, due to lower anticipated payments under our cash and stock-based incentive plans. · ERP stabilization – During the third quarter of 2011, we continued to make progress in the stabilization of our new ERP system (which we implemented in late 2010, as discussed more fully below). However, our third quarter results were negatively impacted by increases in allowances and customer charge backs, margin related to lost sales and incremental stabilization costs related to our ERP platform. We estimate that the impact of these items reduced earnings before income taxes by $4.9 million ($3.0 million on an after-tax basis, or $0.07 per diluted share) in the third quarter. On a year-to-date basis, we have estimated that these items negatively impacted our earnings before income taxes by $15.1 million ($9.0 million on an after-tax basis, or $0.22 per diluted share). We anticipate that our stabilization efforts will be complete by the end of 2011. · Wholesale brand exit costs – During the third quarter of 2011, we began exiting our children’s wholesale business and certain of our women’s specialty and private label brands. We incurred costs related to these brand exit activities of $3.6 million ($2.3 million on an after-tax basis, or $0.06 per diluted share) that were included in restructuring and other special charges and inventory markdowns of $0.9 million ($0.5 million on an after-tax basis, or $0.01 per diluted share) that were reflected in cost of goods sold, during the third quarter of 2011. · ASG integration costs – We incurred costs of $1.1 million ($0.8 million on an after-tax basis, or $0.02 per diluted share) during the third quarter of 2011 related to the integration of ASG, which we acquired on February 17, 2011, with no corresponding costs during the third quarter of last year. These costs were included in restructuring and other special charges. See Note 3 and Note 6 to the condensed consolidated financial statements for additional information. · Information technology initiatives – We incurred expenses of $1.9 million ($1.2 million on an after-tax basis, or $0.03 per diluted share) during the third quarter of last year, related to our integrated ERP information technology system that replaced select internally developed and certain other third-party applications. These expenses were included in restructuring and other special charges. See Note 6 to the condensed consolidated financial statements for additional information. The decline in expenses was offset by higher amortization expense related to the integrated ERP information technology system during the third quarter of 2011 as compared to the third quarter of last year. Our debt-to-capital ratio, as defined herein, increased to 50.1% at October 29, 2011, compared to 39.1% at October 30, 2010 and 45.6% at January 29, 2011, primarily due to the increase in borrowings under our revolving credit agreement used to fund the acquisition of ASG during the first quarter of 2011 and the repurchase of 2.5 million of our common shares for $25.5 million during 2011, partially offset by the proceeds from the sale of TBMC. In addition, our long-term debt increased as a result of the refinancing of our senior notes in May 2011. Our current ratio, as defined herein, was 1.50 to 1 at October 29, 2011, compared to 1.66 to 1 at October 30, 2010 and 1.58 to 1 at January 29, 2011. Inventories at
